Case 8:19-cv-02704-TPB-AAS Document 16 Filed 07/29/20 Page 1 of 6 PageID 78




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

LEROY L. JOHNSON,

               Plaintiff,

v.                                                             Case No. 8:19-cv-2704-T-60AAS

TAMPA POLICE DEPARTMENT
and DETECTIVE VETTER,

            Defendants.
______________________________________/

       ORDER REVIEWING PLAINTIFF’S CIVIL RIGHTS COMPLAINT

       This matter is before the Court on an initial screening of Plaintiff’s amended

“Civil Rights Complaint.” (Doc. 14). The Court dismissed Plaintiff’s initial

complaint with leave to file an amended complaint. (Doc. 12). Upon review of the

amended complaint, the Court finds as follows:

                                     Factual Background

       Plaintiff is currently detained in the Hillsborough County Jail facing a

racketeering conspiracy charge and several violations of probation. (Doc. 14 at 4). 1

While these criminal cases are pending against him Plaintiff has filed this action

against the Tampa Police Department and Detective Vetter in his official capacity

for federal civil rights violations under 42 U.S.C. § 1983. Plaintiff alleges that

Detective Vetter was on patrol and racially profiled him. (Doc. 14 at 6). Detective



1The Court takes judicial notice of state court records in State v. Johnson, No. 19-CF-11702 (Fla.
13th Jud. Cir.), State v. Johnson, No. 19-CF-3191 (Fla. 13th Jud. Cir.), and State v. Johnson, No. 19-
CF-2588 (Fla. 13th Jud. Cir.).

                                             Page 1 of 6
Case 8:19-cv-02704-TPB-AAS Document 16 Filed 07/29/20 Page 2 of 6 PageID 79




Vetter jumped out of his car and drew his gun. (Id.). Plaintiff became frightened

and ran because Detective Vetter did not identify himself as a police officer. (Id.).

Detective Vetter ran after Plaintiff and tased him. (Id.). Plaintiff suffered mental

harm. (Id. at 6-7).

      Plaintiff claims Defendants violated his rights under the Fifth, Eighth, and

Fourteenth Amendments of the U.S. Constitution, his right under Article 1,

Sections 2 and 17 of the Florida Constitution, and his rights under Articles 9 and 35

of the Universal Declaration of Human Rights. (Id. at 4-5). Plaintiff raises claims

of cruel and unusual punishment, “excessive confinement,” arbitrary arrest, false

imprisonment, and malicious prosecution. (Id. at 3).

                              Procedural Background

      Plaintiff’s initial complaint raised the same claims against the same

defendants. (Doc. 1 at 6-7). Plaintiff further alleged that he had been arrested for

second degree murder and shooting into an occupied vehicle. (Doc. 1 at 5). Plaintiff

went to trial and was acquitted. (Id.).

      The Court initially screened and dismissed the complaint. (Doc. 12).

Plaintiff failed to allege that there was no probable cause for his arrest in support of

his malicious prosecution and false imprisonment claims. (Id. at 2-3). The

allegation of “arbitrary arrest” was not enough. (Id. at 3-4). The right against cruel

and unusual punishment only applies to confinement arising from a lawful

conviction of a crime. (Id. at 4). Plaintiff challenged his pretrial detention. (Id. at

4). A violation of his Florida constitutional rights and Universal Declaration of



                                       Page 2 of 6
Case 8:19-cv-02704-TPB-AAS Document 16 Filed 07/29/20 Page 3 of 6 PageID 80




Human Rights did not support a claim because 42 U.S.C. § 1983 only created a

remedy for a wrong committed under federal law. (Id. at 4). Plaintiff failed to

allege enough in support of his official capacity claims against Detective Vetter and

all of his claims against the Tampa Police Department. (Id.).

      The Court dismissed the complaint with leave to file an amended complaint.

(Doc. 12 at 6). The Court now reviews the amended complaint.

                                   Legal Standard

      Federal courts are obligated to initially screen certain civil suits brought by

prisoners to determine whether they should proceed. 28 U.S.C. § 1915A(a). The

court is required to dismiss the complaint, or any portion of the complaint, if the

complaint: (1) is frivolous, malicious, or fails to state a claim upon which relief may

be granted; or (2) seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2).

      Dismissals for failure to state a claim are governed by Fed. R. Civ. P. 12(b)(6).

Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). While allegations in a pro

se complaint are construed liberally, the complaint must still contain “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted); Haines v.

Kerner, 404 U.S. 519, 520-21 (1972).




                                       Page 3 of 6
Case 8:19-cv-02704-TPB-AAS Document 16 Filed 07/29/20 Page 4 of 6 PageID 81




                                        Analysis

      The amended complaint is dismissed for the same reasons that the initial

complaint was dismissed. The Court adopts the reasons in its prior order. (Doc.

12). Plaintiff did not correct any of the legal deficiencies in the initial complaint.

      Plaintiff still fails to allege that he was arrested without probable cause.

(Doc. 14 at 6). His claims for malicious prosecution and false imprisonment are

again dismissed. (Doc. 12 at 2-3). Plaintiff still fails to challenge confinement

arising from any lawful conviction of a crime. (Doc. 14 at 6). His Eighth

Amendment cruel and unusual punishment claim is again dismissed. (Doc. 12 at 4).

Plaintiff still raises claims under the Florida constitution and the Universal

Declaration of Human Rights. (Doc. 14 at 5). Those claims are not cognizable

under 42 U.S.C. § 1983 and are again dismissed. (Doc. 12 at 3-5). Plaintiff still

names the Tampa Police Department as a defendant, raises claims against

Detective Vetter in his official capacity, and fails to allege that the city had any

custom or official policy or tacitly authorized or displayed deliberate indifference

toward any misconduct. (Doc. 14 at 1, 2). All claims against both defendants are

again dismissed. (Doc. 12 at 5-6).

      In its prior order, the Court identified the deficiencies in the initial complaint

and told Plaintiff how to fix those deficiencies. The Court also advised Plaintiff that

“failure to fully and timely comply with this Order will result in the dismissal of

this action, for failure to state a claim, without further notice.” (Doc. 12 at 6).

Instead of heeding the Court’s advice, Plaintiff filed an amended complaint with the



                                       Page 4 of 6
Case 8:19-cv-02704-TPB-AAS Document 16 Filed 07/29/20 Page 5 of 6 PageID 82




same claims and the same deficiencies. Plaintiff did add and remove some factual

allegations. (Doc. 1 at 5); (Doc. 14 at 6). The new facts still do not support any of the

claims in the amended complaint. (Doc. 14 at 6).

       In fact, Plaintiff removed allegations that were essential elements of the

claims. For example, Plaintiff removed the allegations that he had been charged

with second degree murder and shooting into an occupied vehicle and was acquitted

of those charges at trial. (Doc. 14 at 6). Plaintiff did so even though the Court’s

prior order listed all the elements of malicious prosecution which included those

allegations. (Doc. 12 at 2). Plaintiff removed all his claims against Detective Vetter

in his individual capacity and instead brought claims against him in his official

capacity only. (Doc. 14 at 2). Plaintiff did so even though the Court’s prior order

told Plaintiff that official capacity claims require tacit authorization or a custom or

official policy by the city. (Doc. 12 at 6).

       Because the Court already identified the deficiencies in Plaintiff’s complaint

and Plaintiff had an opportunity to cure those deficiencies but failed to do so, the

Court dismisses the amended complaint with prejudice. Bank v. Pitt, 928 F.2d

1108, 1112-13 (11th Cir. 1991), overruled on other grounds by Wagner v. Daewoo

Heavy Indus. Am. Corp., 314 F.3d 541, 542 n.1 (11th Cir. 2002) (requiring “at least

one chance” to amend the complaint before the district court dismisses the action

with prejudice); Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (“While

dismissal is an extraordinary remedy, dismissal upon disregard of an order,

especially where the litigant has been forewarned, generally is not an abuse of



                                         Page 5 of 6
Case 8:19-cv-02704-TPB-AAS Document 16 Filed 07/29/20 Page 6 of 6 PageID 83




discretion.”); see also Joseph v. Bernstein, 612 F. App’x 551, 558 (11th Cir. 2015)

(affirming dismissal of pro se amended complaint where the district court explained

deficiencies in first complaint to plaintiff, allowed plaintiff to correct them, and

plaintiff failed to do so); Barrett v. Scutieri, 281 F. App’x 952, 954-55 (11th Cir.

2008) (same).

      It is therefore

      ORDERED, ADJUDGED, and DECREED:

      1. The amended complaint (Doc. 14) is DISMISSED WITH PREJUDICE.

      2. The Clerk is directed to terminate any pending motions and deadlines,

          and thereafter close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 29th day of

July, 2020.


                                                ____________________________________
                                                  TOM BARBER
                                                  UNITED STATES DISTRICT JUDGE




                                       Page 6 of 6
